Citation Nr: 0717624	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent, prior to 
May 14, 2002, and a rating in excess of 30 percent, from May 
14, 2002, forward, for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from July 1993 to October 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
instability, ankylosis, limitation of extension, limitation 
of flexion to less than 90 degrees, impairment of the tibia 
and fibula, or genu recurvatum

2.  The veteran's asthma was controlled by daily medication 
prior to May 14, 2002.

3.  The veteran's asthma is not manifested by FEV1 of 40- to 
55 percent predicted, FEV1/FVC of 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbation; or intermittent courses of systemic 
corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a rating of 30 percent, but no higher, 
for asthma were met prior to May 14, 2002; and since.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 
2006, the AOJ sent a letter providing notice of the 
regulations pertaining to effective date and disability 
rating, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although both letters postdate the initial 
adjudication, the claims were subsequently readjudicated 
after each letter, without taint from the prior decisions.  
Additionally, no prejudice has been alleged, and none is 
apparent from the record due to the untimeliness of the 
letters.  The VA has also done everything reasonably possible 
to assist the veteran with respect to her claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.  

Right knee disability 
The veteran seeks a rating in excess of 10 percent for a 
right knee disability.  The records indicate the veteran's 
history of pain, "giving way," and crepitus in the right 
knee.  

A January 2001 VA examination reports that the veteran's gait 
was within normal limits, and the knee's general appearance 
showed no deformity or swelling.  The McMurray sign was 
questionably positive, but the veteran denied instability.  
Range of motion was full, and the x-ray record showed normal 
findings.  

A September 2001 private treatment record reports the 
veteran's history of a worsening of right knee pain, with 
associated stiffness and soreness.  See September 2001 Levin 
record.  She also reported that the knee "clicked" when she 
squatted or bent her knee.  The veteran was ambulatory 
without a limp, and she had full active range of motion.  
There was no edema, erythema, or crepitus.  

A June 2002 private treatment record reports that the veteran 
had full range of motion in the right knee, and it was 
ligamentously intact.  See June 2002 Nguyen record.  X-ray 
and magnetic resonance imaging (MRI) testing revealed normal 
findings.  The veteran was diagnosed with right knee medial 
plica syndrome.  In September 2002, the veteran had a right 
knee arthroscopy with medial plica excision.  

An April 2003 private treatment record reports the veteran's 
history of several falls.  See April 2003 Nguyen record.  See 
also April 2003 Sweetwater Hospital records.  The April 2003 
record reports that the veteran had solid stability, and the 
examiner's opinion that "most of the giving way is 
patellofemoral in nature with patellofemoral 
chondromalacia."  An April 2003 x-ray record indicates the 
impression of a normal right knee.  See April 2003 Sweetwater 
Hospital record.  A May 2003 MRI record indicates the 
impression of no acute injury of the right knee.  See May 
2003 Sweetwater Hospital record.  

July 2003 private treatment record indicate that the 
veteran's knee was within normal limits for the veteran's 
age, except there was some pain that could be accentuated 
with patellofemoral grind test and resisted extension.  See 
July 2003 Hutcherson record.  There was no instability or 
effusion.  The examiner noted that the May 2003 MRI record 
showed a small joint effusion, and he assessed the veteran 
with possible patella fat pad, synovitis versus impinging 
scar tissue from previous scope, and knee pain.  The veteran 
was given a cortisone injection to calm down the inflammatory 
process.  

An October 2003 VA examination record reports that the 
veteran had a normal gait, without any ambulatory device or 
brace.  There was no tenderness or deformity.  Active range 
of motion was 0 to 94 degrees, and passive range of motion 
was 0 to 108 degrees.  A McMurray test was negative.  

In July 2004, the veteran was given another cortisone 
injection.  See July Hutcherson record.  The record notes the 
veteran continued to have pain, but the medial collateral 
ligament was stable.  X-ray testing revealed that the veteran 
had some mild degenerative changes.  An August 2004 MRI 
record indicates no significant finding was seen.  

An April 2005 VA examination record indicates the veteran's 
history of being unable to cross her legs or "get down on 
her knees due to pain."  She reported that she has 
occasional swelling and constant throbbing and pulling pain 
if active, and she wears an elastic bandage if she is going 
to be very active.  She also reported that the knee gives way 
2 to 3 times a year, but there were no episodes of locking.  
Physical examination revealed no heat or swelling, though 
there was possibly a small joint effusion.  The patella was 
in normal position and it tracked normally without 
crepitation.  The collateral ligaments were somewhat lax, but 
the cruciate ligaments were within normal limits.  A McMurray 
test was negative.  Range of motion was 0 to 100 degrees 
active and 0 to 115 degrees passive.  Pain and fibrosis were 
the primary limiting features, and repetitive motion resulted 
in some fatigue and weakness.  The veteran was diagnosed with 
status post torn plica synovialis, infrapatellar, and 
surgical removal and chondromalacia.  

A March 2006 VA examination record reports the veteran's 
history of falling 4 times in the previous year due to her 
knee giving way while walking.  She reported that she had 
moderate pain, but no locking, popping, or flare-ups.  She 
could only walk up to 2 miles.  On physical examination, the 
veteran had 0 to 140 degrees of passive and active range of 
motion with end-range anterior knee pain on flexion.  She had 
4/5 right quadriceps strength and 5/5 right hamstring 
strength.  There was general but nonspecific pain to 
palpation of the joint line, with pain to palpation of the 
patellofemoral joint and patellar tendon insertion under her 
patella.  McMurray test was negative.  Squatting was weak but 
did not cause crepitus or more than minimal pain.  The 
veteran was assessed with status post arthroscopy with 
patellofemoral pain syndrome.  The examiner stated that any 
range of motion limitation was due to pain and not due to 
fatigability, weakness, or repetition.  

The right knee is rated at 100 percent from September 13, 
2002, to October 31, 2002 for convalescence for surgery.  For 
the remainder of the time covered by this appeal, the right 
knee is rated at 10 percent for slight instability of the 
knee under Diagnostic Code (DC) 5257.  DC 5257 provides a 20 
percent rating for moderate recurrent subluxation or lateral 
instability.  The foregoing evidence does not show even 
slight instability; consequently, a rating under DC 5257 is 
not appropriate.  Rather, the rating should be for limitation 
of flexion under DC 5260.  A higher rating is not available 
under an alternative rating code as there is no evidence of 
ankylosis, impairment of the tibia and fibula, or genu 
recurvatum.  

DC 5260 requires limitation of flexion to 60 degrees and a 
noncompensable rating under DC 5261 requires limitation of 
extension to 5 degrees.  The veteran's records report full 
extension, with no findings of pain or any other functional 
limitation.  The lowest recorded degree of flexion is 94 
degrees, which is not compensable under DC 5260; but, given 
reported pain this limitation warrants a 10 percent rating 
for functional loss under the principles of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Asthma 
The veteran's asthma is rated at 10 percent prior to May 14, 
2002, and at 30 percent from May 15, 2002, forward, under DC 
6602.  DC 6602 provides a 30 percent rating for bronchial 
asthma that requires daily inhalational or oral 
bronchodilator therapy.  

A March 2000 hospitalization record indicates that the 
veteran was prescribed Albuterol.  See March 2000 Sweetwater 
Hospital record.  October 2000 private treatment records 
report that the veteran was on Vanceril inhaler and Accolate, 
and was recently provided Proventil.  See October 2000 Levin 
records.  December 2000 private treatment records report that 
the veteran was on Albuterol and Vanceril as occasion 
required and was previously on Azmacort which she also used 
as occasion required.  See December 2000 Levin records.  The 
records note that the veteran gave a history of taking 
Albuterol and Vanceril whenever she had shortness of breath, 
which occurred when she was out in the cold or active.

A December 12, 2000 Levin record notes that the veteran was 
provided a sample of Accolate to use twice daily for 2 to 3 
weeks.  The veteran was also told to use Vanceril and 
Albuterol prior to exercise.  The veteran subsequently 
developed bronchitis and was prescribed daily use of 
Proventil and Azmacort, among other medications.  See 
December 21, 2000 Levin record.  

A prescription summary record show the veteran filled 12 
prescriptions for inhalers (Azmacort, Albuterol, or Vanceril) 
between October 2000 and September 2001.  See Wil-Save Drugs 
record.  

The Board finds the evidence in equipoise as to whether the 
veteran used daily medication to control her asthma prior to 
May 14, 2002.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Consequently, a rating of 30 percent is granted for the 
period prior to May 14, 2002.  

A rating in excess of 30 percent is not warranted at any 
time, however.  A 60 percent rating under DC 6602 requires 
FEV1 of 40- to 55 percent predicted, or; FEV1/FVC of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbation; or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  

October 2000 private treatment records indicate that the 
veteran complained of a problem with her lungs.  The record 
notes that the veteran was quite short of breath, "some 
element of [which] was stress-related."  The veteran was put 
on Vanceril, and a follow-up record reports that the veteran 
was doing well.  See October 2000 Levin records.  

A November 2000 hospital record indicates that the veteran 
sought treatment for shortness of breath, fever, chills, body 
aches, and tightness in the chest.  The veteran was assessed 
with asthmatic bronchitis.  The veteran was prescribed 6 
milligrams of Celestone, an adrenal. See November 2000 
Sweetwater Hospital record.  

December 2000 private treatment records report that the 
veteran was treated for bronchitis and asthma and was 
prescribed prednisone, erythromycin, and Vanceril.  See 
December 2000 Levin records.  

January 2001 pulmonary function tests reported "normal" 
findings.  See January 2001 VA examination record.  FEV1 was 
119 percent predicted value and FEV1/FVC was 88 percent.  See 
January 2001 Fort Sanders Parkwest Medical Center record.  
December 2001 pulmonary function tests resulted in findings 
of FEV1 of 92 percent predicted value and FEV1/FVC of 87 
percent.  See December 2001 Sweetwater Hospital record.  A 
May 2002 Pulmonary Function test indicates a FEV1 of 90 
percent predicted value and a FEV1/FVC of 82 percent.  See 
May 2002 Fort Sanders Parkwest Medical Center record.  

May, July, and November 2002 private treatment record report 
the veteran's complaints of asthma, seasonal allergies, and 
coughing.  See May, July, and November 2002 Sweetwater 
Medical Clinic records.  The records report the diagnosis of 
mild persistent asthma.  The veteran was put on Singulair 
after the May 2002 visit.  See May 2002 Sweetwater Medical 
Clinic record.  

An April 2005 VA examination record reports the veteran's 
history of having asthma attacks every 2 to 3 months.  She 
reported that she was normal in between attacks, although she 
had a "somewhat chronic" cough.  She stated that she was on 
daily medication (Flovent inhaler, Albuterol inhaler, and 
Singulair) for the asthma.  Physical examination revealed 
that the chest had normal inspiratory and expiratory 
excursion without wheeze, constriction, rales, or rhonchi.  
There was no evidence of cor pulmonale, pulmonary 
hypertension, or restrictive disease.  Pulmonary function 
tests indicated a FEV1 of 101 percent predicted value and a 
FEV1/FVC of 86 percent.  

The foregoing evidence does not warrant a rating in excess of 
30 percent.  The FEV1 and FEV1/FVC values are consistently 
reported to be over 55 percent.  Additionally, although the 
record indicates that the veteran is treated for 
exacerbations, the records do not show that the exacerbations 
occur monthly or that they require intermittent courses of 
systemic corticosteroids.  Consequently, a rating in excess 
of 30 percent is denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating of 30 percent, but no higher, is granted for asthma 
prior to May 14, 2002; a higher rating is denied thereafter.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


